EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on March 21, 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Amendment
The Preliminary Amendment, filed on March 22, 2022, has been received and made of record. Claims 1-18 have been cancelled and claims 19-44 have been newly added.

Allowable Subject Matter
Claims 19-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 19-25, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method for capturing images used to create 3D models, the method comprising displaying, on a device, visual content comprising a target object that would be captured as an image if a capture control for the device were activated, determining, by one or more processors, whether a quality-based condition is satisfied, wherein determining whether the quality-based condition is satisfied comprises determining, by one or more processors, whether the entirety of the target object is visible in the visual content, wherein determining whether the entirety of the target object is visible in the visual content comprises performing edge detection for the target object, wherein performing edge detection for the target object comprises determining a type of the target object, identifying a set of edges associated with the type of the target object, and determining whether all of the identified set of edges are visible in the visual content, at least while the quality-based condition is not satisfied, displaying, on the device, a visual indication associated with the quality-based condition concurrent with displaying the visual content, and capturing the visual content displayed on the device, as an image, in response to activation of the capture control.	Regarding claims 26-31, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method for guiding image capture for 3D reconstruction processes, the method comprising displaying, on a device, visual content comprising a target object that would be captured within an image if a capture control for the device were activated, determining, by one or more processors, whether a quality-based condition is satisfied, wherein determining whether the quality-based condition is satisfied comprises identifying a target object type, detecting at least one line associated with the target object type, and determining whether all of the at least one line is visible in the visual content, at least while the quality-based condition is not satisfied, displaying, on the device, a visual indication associated with the quality-based condition concurrent with displaying the visual content, and capturing the visual content displayed on the device, as an image, in response to activation of the capture control.
Regarding claims 32-38, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause displaying, on a device, visual content comprising a target object that would be captured as an image if a capture control for the device were activated, determining, by one or more processors, whether a quality-based condition is satisfied, wherein determining whether the quality-based condition is satisfied comprises determining, by one or more processors, whether the entirety of the target object is visible in the visual content, wherein determining whether the entirety of the target object is visible in the visual content comprises performing edge detection for the target object, wherein performing edge detection for the target object comprises determining a type of the target object, identifying a set of edges associated with the type of the target object, and determining whether all of the identified set of edges are visible in the visual content, at least while the quality-based condition is not satisfied, displaying, on the device, a visual indication associated with the quality-based condition concurrent with displaying the visual content, and capturing the visual content displayed on the device, as an image, in response to activation of the capture control.
Regarding claims 39-44, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors, cause displaying, on a device, visual content comprising a target object that would be captured within an image if a capture control for the device were activated, determining, by one or more processors, whether a quality-based condition is satisfied, wherein determining whether the quality-based condition is satisfied comprises identifying a target object type, detecting at least one line associated with the target object type, and determining whether all of the at least one line is visible in the visual content, at least while the quality-based condition is not satisfied, displaying, on the device, a visual indication associated with the quality-based condition concurrent with displaying the visual content, and capturing the visual content displayed on the device, as an image, in response to activation of the capture control.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697